•— In a paternity proceeding, petitioner appeals from an order of the Family Court, Suffolk County, entered September 25, 1979, which, after a hearing, adjudged that respondent was not the father of the child and dismissed the petition. Order reversed, on the law and the facts, without costs or disbursements, it is determined that respondent is the father of the child, and the proceeding is remitted to the Family Court, Suffolk County, to fix support. At the hearing, petitioner testified that respondent waf the only person with whom she had sexual intercourse during the period of time when conception had to have occurred. Petitioner also presented witnesses who testified as to the association between respondent and herself and as to her presence on several occasions in respondent’s apartment. In view of such evidence, which was not disputed, it is evident that paternity was established by clear, convincing and entirely satisfactory proof. The Family Court, however, made a contrary determination solely because it found petitioner to be unworthy of belief. In the usual case, where a determination rests essentially on an assessment of credibility, the finding of the hearing Judge, sitting without a jury, is accorded great weight (see, e.g., Matter of Susan W. v Amhad Q., 65 AD2d 594). That rule notwithstanding, we cannot agree that paternity was not established by the requisite degree of proof. As the Family Court itself noted, the fact that petitioner testified falsely as to whether she had an abortion in the past does not alone preclude acceptance of her proof. Moreover, any inconsistencies which may be gleaned from petitioner’s testimony concerning her menstrual cycle are insignificant, as they do not provoke any doubt or question that the child was conceived as a result of sexual intercourse with respondent. Lazer, J.P., Gibbons and Gulotta, JJ., concur.